

115 HR 566 IH: Terror-Free Skies Act
U.S. House of Representatives
2017-01-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 566IN THE HOUSE OF REPRESENTATIVESJanuary 13, 2017Mr. Roskam (for himself, Mr. Sherman, and Mr. Zeldin) introduced the following bill; which was referred to the Committee on Foreign AffairsA BILLTo require the President to report on the use by the Government of Iran of commercial aircraft and
			 related services for illicit military or other activities, and for other
			 purposes.
	
 1.Short titleThis Act may be cited as the Terror-Free Skies Act. 2.FindingsThe Congress finds the following:
 (1)Iran is designated as the world’s foremost state sponsor of terrorism and a direct threat to the national security of the United States and United States allies.
 (2)Iran, through its Islamic Revolutionary Guard Corps (IRGC), provides material and financial support to Foreign Terrorist Organizations (FTO), including Hamas, Hezbollah, and Kata’ib Hezbollah, as well as to the Bashar al-Assad regime in Syria which is responsible for over 400,000 civilian deaths.
 (3)Iran has systematically employed its national air carrier, Iran Air, as well as numerous private and publically owned Iranian and Syrian airliners, including Mahan Air, to ferry weapons, troops, and military equipment on behalf of the IRGC and Iran’s Ministry of Defense and Armed Forces Logistics (MODAFL) to FTOs and rogue regimes around the world.
 (4)On June 23, 2011, the U.S. Department of the Treasury designated Iran Air pursuant to Executive Order 13882 for providing material support and services to the IRGC, including shipping military-related equipment on behalf of the IRGC since 2006 and transporting rockets or missiles to Syria.
 (5)On January 16, 2016, Iran Air was delisted as a Specially Designated National (SDN) by the U.S. Department of the Treasury even though Iran Air had not ceased its illicit and sanctionable activity.
 (6)Iran Air remains owned and operated by the Iranian government and has, since January 16, 2016, flown numerous unscheduled flights on well-known weapons supply routes between Iran and Syria.
 (7)In correspondence with U.S. Members of Congress, the U.S. Department of the Treasury has refused to confirm that Iran Air has ceased its illicit activity. In a November 23, 2016, letter to Rep. Peter Roskam, Thomas Patrick Maloney, Senior Advisor in the Office of Legislative Affairs of the U.S. Department of the Treasury wrote: The United States retains the ability to designate any individual or entity that engages in sanctionable activities under our authorities targeting conduct outside the scope of the JCPOA, including Iran’s support for terrorism, human rights abuses, ballistic missile program, and other destabilizing activities in the region..
 (8)Evidence supports that despite being removed from the Specially Designated National (SDN) on January 16, 2016, Iran Air has since continued its illicit and sanctionable activity in support of the IRGC, MODAFL, Hezbollah, and the Bashar al-Assad regime since January 16, 2016.
			3.Report on use by the Government of Iran of commercial aircraft and related services for illicit
			 military or other activities
 (a)ReportNot later than 180 days after the date of the enactment of this Act, and every 180 days thereafter, the President, in consultation with the Secretary of Defense, the Secretary of State, and the Director of National Intelligence, shall submit to the Committee on Armed Services, Committee on Foreign Affairs, and the Permanent Select Committee on Intelligence of the House of Representatives and the Committee on Armed Services, Committee on Foreign Relations, and the Select Committee on Intelligence of the Senate a report on use by the Government of Iran of commercial aircraft and related services for illicit military or other activities on or after the date that is the beginning of the 5-year period ending on the date of the enactment of this Act.
 (b)Elements of reportThe report required under subsection (a) shall include a description of the extent to which— (1)the Government of Iran has used commercial aircraft, including aircraft of Iran Air, or related services to transport illicit cargo to or from Iran, including military goods, weapons, military personnel, military-related electronic parts and mechanical equipment, or rocket or missile components;
 (2)the commercial aviation sector of Iran, including Iran Air, has provided financial, material, or technological support to the IRGC, MODAFL, the Bashar al Assad Regime, Hezbollah, Hamas, Kata’ib Hezbollah, or any other FTOs or entities designated on the SDN list; and
 (3)foreign governments and persons have facilitated the activities described in paragraph (1), including allowing the use of airports, services, or other resources.
 (c)Effect of determinationIf, in a report submitted under this section, the President determines that Iran Air or any other Iranian commercial airliner has used or has been using commercial aircraft for illicit military purposes on or after January 16, 2016, the President shall, within 90 days of making such determination, designate such airline as a specially designated national and blocked person on the list maintained by the Office of Foreign Assets Control of the Department of the Treasury.
 4.SunsetThis Act shall cease to be effective on the date that is 30 days after the date on which the President certifies to Congress that the Government of Iran has ceased providing support for acts of international terrorism.
		